EXHIBIT 10.3

 

LOGICVISION, INC. 2000

STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

   This option is intended to be an incentive stock option under section 422 of
the Internal Revenue Code or a nonstatutory option, as shown in the Notice of
Stock Option Grant.

Vesting

  

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. Except as provided in the next paragraph, this option will in no
event become exercisable for additional shares after your Service has terminated
for any reason.

 

In addition, this option becomes exercisable in full if LogicVision, Inc. (the
“Company”) is subject to a “Change in Control” (as defined in the Plan) before
your Service terminates, and you are subject to an “Involuntary Termination”
within one year after the Change in Control. “Involuntary Termination” means the
termination of your Service by reason of:

 

•      your involuntary discharge by the Company (or the Parent, Subsidiary or
Affiliate employing you) for any reason other than Cause; or

 

•      your voluntary resignation following (a) a material adverse change in
your title, stature, authority or responsibilities with the Company (or the
Parent, Subsidiary or Affiliate employing you), (b) a reduction in your base
salary by more than 10%, or (c) receipt of notice that your principal workplace
will be relocated by more than 30 miles.

 

“Cause” means (a) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, which use or disclosure causes
material harm to the Company, (b) conviction of, or a plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State, (c)
gross negligence, (d) willful misconduct or (e) a failure to perform assigned
duties that continues after you have received written notice of such failure
from the Board of Directors of the Company.

 

This option shall not be subject to Section 18 of the Plan regarding the
limitation on parachute payments.

 

1



--------------------------------------------------------------------------------

Term

   This option will expire in any event at the close of business at the
Company’s headquarters on the day before the 10th anniversary of the Date of
Grant, as shown in the Notice of Stock Option Grant (fifth anniversary for a 10%
owner). This option will expire earlier if your Service terminates, as described
below. The term “Service” and all other capitalized terms in this Agreement are
defined in the official Plan document.

Regular Termination

   If your Service terminates for any reason other than death or total and
permanent disability, then this option will expire at the close of business at
the Company’s headquarters on the date three months after the date your Service
terminates. The Company has the discretionary authority to determine when your
Service terminates for all purposes of the Plan and its determinations are
conclusive and binding on all persons.

Death

   If you die as an employee, director, consultant or advisor of the Company or
one of its subsidiaries, then this option will expire at the close of business
at the Company’s headquarters on the date 12 months after the date of your
death. During that twelve-month period, your estate or heirs may exercise your
option.

Disability

   If your Service terminates because of your total and permanent disability,
then this option will expire at the close of business at the Company’s
headquarters on the date 12 months after the date on which your Service
terminates. “Total and permanent disability” means that you are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted, or can be expected to last, for a continuous period of not less than
one year. The Company has the discretionary authority to determine whether a
total and permanent disability exists and its determination is conclusive and
binding on all persons.

Leaves of Absence

   If you take a military leave, sick leave or other bona fide leave of absence
(such as temporary employment with the government), when and whether your
Services terminates will be determined by the Company its discretion. Generally,
the following rules, which are subject to change by the Company in its
discretion, will apply:     

•      If you take an authorized-unpaid leave of absence that does not exceed 90
days, your Service does not terminate provided that you remain continuously
employed by the Company for at least one month after you return from your leave.
If you do not remain continuously employed by the Company for at least one month
after your leave or if your leave exceeds 90 days, then your Service terminates
on the 91st day after your leave started.

 

2



--------------------------------------------------------------------------------

    

•      If you take a leave with a right to reemployment guaranteed by law or
contract and you return to work by the date that your reemployment rights
terminate under such law or contract (the “latest reemployment date”), your
Service does not terminate provided that you remain continuously employed by the
Company for at least one month after you return from your leave. If you do not
remain continuously employed by the Company for at least one month after your
leave or if you do not return to work by the latest reemployment date, then your
Service terminates on the day after the latest reemployment date.

Restrictions on

Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

Notice of Exercise

   When you wish to exercise this option, you must notify the Company by
submitting the “Notice of Exercise of Stock Option” form provided by the Company
to the address given on the form. Facsimiles are not acceptable. Your notice
must specify how many shares you wish to purchase and how your shares should be
registered (in your name only or in your and your spouse’s names as community
property or as joint tenants with right of survivorship). The notice will be
effective when it is received by the Company. If someone else wants to exercise
this option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so.

Form of Payment

   When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Subject to any restrictions on
resale described below, payment may be made in one (or a combination of two or
more) of the following forms:     

•      Your personal check, a cashier’s check or a money order.

    

•      Irrevocable directions to a securities broker approved by the Company to
sell your option shares and to deliver all or a portion of the sale proceeds to
the Company in payment of the option price. The directions must be given by
signing a special “Notice of Exercise of Stock Option” form provided by the
Company. The balance of the sale proceeds, if any, will be delivered to you.

    

•      Irrevocable directions to a securities broker approved by the Company to
pledge your option shares for a loan and to deliver all or a portion of the loan
proceeds to the Company in payment of the option price. (The balance of the loan
proceeds, if any, will be delivered to you.) The directions must be given by
signing a special “Notice of Exercise of Stock Option” form provided by the
Company.

 

3



--------------------------------------------------------------------------------

    

•      Certificates for the Company stock that you have owned for at least six
months, along with any forms needed to effect a transfer of the shares to the
Company. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option price.

Withholding Taxes

   You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding taxes that may be due as a result of your
option exercise.

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale (e.g., a lock-up period after a public offering
of the Company’s stock). This restriction will apply as long as you are an
employee, director, consultant or advisor of the Company or a subsidiary of the
Company.

Transfer of Option

   Prior to your death, only you may exercise this option. You cannot transfer
or assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a written beneficiary designation. Such a designation must be filed with
the Company on the proper form and will be recognized only if it is received at
the Company headquarters before your death. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your option in any other way.

Retention Rights

   Your option or this Agreement do not give you the right to be retained by the
Company or its subsidiaries in any capacity. The Company and its subsidiaries
reserve the right to terminate your service at any time, with or without cause.

Stockholder Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your option shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

Adjustments

   In the event of a stock split, stock dividend or a similar change in the
Company stock, the number of shares covered by this option and the exercise
price per share may be adjusted pursuant to the Plan.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions).

 

4



--------------------------------------------------------------------------------

The Plan and

Other Agreements

   The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement signed by both parties.

 

BY SIGNING THE NOTICE OF STOCK OPTION GRANT, YOU AGREE TO ALL

OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5